

115 SRES 704 ATS: Expressing support for the goals of National Adoption Day and National Adoption Month by promoting national awareness of adoption and the children awaiting families, celebrating children and families involved in adoption, and encouraging the people of the United States to secure safety, permanency, and well-being for all children.
U.S. Senate
2018-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 704IN THE SENATE OF THE UNITED STATESNovember 26, 2018Mr. Blunt (for himself, Ms. Klobuchar, Mr. Tillis, Mr. Enzi, Mr. Grassley, Mr. Risch, Mr. Lankford, Mr. Inhofe, Mr. Roberts, Mr. Scott, Mr. Van Hollen, Mr. Jones, Ms. Hassan, Ms. Baldwin, Mr. Manchin, Mrs. Feinstein, Mr. Bennet, Mr. Brown, Mr. Booker, Ms. Smith, Mr. King, Mr. Casey, Ms. Hirono, Mr. Markey, Mr. Daines, Mr. Rubio, Mr. Boozman, and Mrs. Murray) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the goals of National Adoption Day and National Adoption Month by promoting
			 national awareness of adoption and the children awaiting families,
			 celebrating children and families involved in adoption, and encouraging
			 the people of the United States to secure safety, permanency, and
			 well-being for all children.
	
 Whereas there are millions of unparented children in the world, including 437,465 children in the foster care system in the United States, approximately 117,794 of whom are waiting for families to adopt them;
 Whereas 64 percent of the children in foster care in the United States are age 10 or younger; Whereas the average length of time a child spends in foster care is approximately 20 months;
 Whereas, for many foster children, the wait for a loving family in which the children are nurtured, comforted, and protected seems endless;
 Whereas, in 2016, 20,532 youth aged out of foster care by reaching adulthood without being placed in a permanent home; Whereas, every day, loving and nurturing families are strengthened and expanded when committed and dedicated individuals make an important difference in the life of a child through adoption;
 Whereas, while nearly a quarter of individuals in the United States have considered adoption, a majority of individuals in the United States have misperceptions about the process of adopting children from foster care and the children who are eligible for adoption;
 Whereas 46 percent of individuals in the United States believe that children enter the foster care system because of juvenile delinquency, when in reality the vast majority of children who have entered the foster care system were victims of neglect, abandonment, or abuse;
 Whereas 39 percent of individuals in the United States believe that foster care adoption is expensive, when in reality there is no substantial cost for adopting from foster care and financial support is available to adoptive parents after an adoption is finalized;
 Whereas family reunification, kinship care, and domestic and intercountry adoption promote permanency and stability to a far greater degree than long-term institutionalization or long-term, often disrupted, foster care;
 Whereas November is National Adoption Month, and National Adoption Day occurs in November; Whereas National Adoption Day is a collective national effort to find permanent, loving families for children in the foster care system;
 Whereas, since the first National Adoption Day in 2000, more than 70,000 children have joined permanent families on National Adoption Day; and
 Whereas the President traditionally issues an annual proclamation to declare the month of November as National Adoption Month, and National Adoption Day is on November 17, 2018: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Adoption Day and National Adoption Month;
 (2)recognizes that every child should have a permanent and loving family; and (3)encourages the people of the United States to consider adoption during the month of November and throughout the year.